Citation Nr: 1310814	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-30 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of laceration scar over right eye.

2.  Entitlement to an initial evaluation in excess of 10 percent for fracture at the distal head of the right fifth metacarpal (dominant).

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a right arm disorder.

5.  Entitlement to service connection for posttraumatic stress disorder ("PTSD").

6.  Entitlement to service connection for a low back disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to December 1966.  He has verified service within the Republic of Vietnam during the Vietnam Era.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois dated June 2008 and August 2008.  In the June 2008 rating decision, the RO granted service connection for fracture at the distal head of the right fifth metacarpal, assigning a noncompensable evaluation, effective December 14, 2007.  In the August 2008 rating decision, the RO increased the disability rating for this condition to 10 percent, effective December 14, 2007.  Despite the assignment of an increased disability evaluation for this disorder, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").

The Board observes that the Veteran previously requested the opportunity to testify at a personal hearing before a Decision Review Officer.  However, although a hearing was scheduled for October 2009, the Veteran did not report.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2012).

In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the Chicago RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

The issue of entitlement to service connection for an eye disorder (claimed as black spots) has been raised by the record (see Board hearing report), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC. The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's residuals of laceration scar over right eye are manifested by two scars which are superficial, do not result in any characteristic of disfigurement or other disabling manifestation, and cause no objective visual acuity loss.  

2.  The Veteran's fracture at the distal head of the right fifth metacarpal (dominant) is manifested by objective findings of painful range of motion without resulting limitation of motion of other digits, deformity due to healed injury, and subjective complaints of interference with overall function of the hand.

3.  The probative and competent evidence of record does not show the Veteran to have been diagnosed with hypertension in service or within one (1) year of discharge from service, and his current hypertension is not otherwise shown to be related to a disease, injury or incident of service, to include herbicide exposure.

4.  The Veteran is not shown by the probative medical evidence of record to have been diagnosed with a right arm disorder in service or arthritis of the right arm within one (1) year of discharge from service, and he is not shown by the probative medical evidence of record to have a current diagnosis of a right arm disorder that was either caused by, or related to active military service.

5.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has PTSD as a result of fear of hostile military activity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals of laceration scar over right eye are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7800 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2012).

2.  The criteria for an evaluation in excess of 10 percent for fracture at the distal head of the right fifth metacarpal (dominant) are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, § 4.1, 4.7, 4.10, 4.20, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2012).

3.  The Veteran's current hypertension was neither incurred in, nor aggravated by active duty service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

4.  A right arm disorder was neither incurred in, nor aggravated by, active duty service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012). 

5.  PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the VA Secretary ("Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 
The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With regard to the Veteran's claims of entitlement to service connection, a letter dated March 2008 afforded the Veteran notice of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between himself and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  This letter also satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.  

With regard to the Veteran's claim to an increased initial rating for residuals of laceration scar over right eye and fracture at the distal head of the right fifth metacarpal (dominant), service connection has already been established, and the current appeal arose, in part, from a disagreement with the initial rating assigned.  The Court has held that where service connection has been granted, and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman v. Nicholson, supra.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Nevertheless, the Board notes that July 2010 Statements of the Case ("SOC") informed the Veteran of the specific diagnostic codes applicable to his service-connected scar and finger disorder.  See Dingess/Hartman, supra; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006), citing Mayfield v. Nicholson, 444 F.3d at 1333-34 (holding that providing the claimant with notice followed by a readjudication of the claim in an SOC or Supplemental Statement of the Case ("SSOC") "cures" any timing problem associated with the lack of notice prior to an initial adjudication).  

      B.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, a VA hand and scar examination report dated July 2008, and a PTSD examination report dated December 2010.  The claims folder also contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

With regard to the hand and scar examination, although the Board observes that the examiner did not have access to the Veteran's claims folder at the time of the examination, the Court has held that the absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, because the RO noted that the Veteran's service treatment records demonstrated evidence of the claimed finger and scar disorders, the lack of review of the Veteran's service treatment records was not inherently harmful, as both claims for service connection have been granted.  Moreover, because the examination report itself reveals that the examiner elicited from the Veteran his history of symptomatology, performed a comprehensive examination along with a review of diagnostic test results, and provided the results of the examination, the examination report provided the complete diagnostic criteria necessary to evaluate the severity of the Veteran's finger and scar disabilities and adjudicate the claims.  

In addition, the Board also notes that, although the Veteran's examination took place in 2008, the Court has held that the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; rather, there must be evidence of a change in the condition or an allegation of a worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (April 7, 1995), 60 Fed. Reg. 43186 (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted).  In this case, there is no indication, either from the Veteran, his representative, or a review of the medical or lay evidence of record that the severity of either his scar or right fifth metacarpal has increased in severity since the last examination.  Accordingly, the Board finds that the VA examination report is adequate upon which to base a decision in this case.

With regard to the VA PTSD examination, review of the report demonstrates that the VA examiner reviewed the complete claims folder, interviewed the Veteran regarding his history of mental health symptoms and claimed PTSD stressors, performed a comprehensive evaluation, and provided reasons and bases for her conclusion.  Accordingly, the Board finds the VA examination adequate upon which to base a decision in this case.  Moreover, in light of the favorable decision for the Veteran as to this specific issue, any error in the content or timing of VCAA notice or assistance, if shown, would be moot.

With regard to the Veteran's claims of entitlement to service connection for hypertension and a right arm disorder, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has determined that VA had no duty to provide a VA medical examination or opinion with respect to the Veteran's service connection claim for a right arm disorder, as there is no competent medical evidence of record that he has a current diagnosis of this condition or credible signs and symptoms of such.  

With regard to the Veteran's hypertension, there is no competent evidence of record to suggest any association between the current disease and military service.  Rather, the only suggested relationship between hypertension and active duty service comes from the Veteran himself.  

In this regard, the Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, as a lay person, the Veteran has not been shown to be competent to offer an opinion on a matter clearly requiring medical expertise, such as linking hypertension diagnosed many decades after military service to any incident of service, including herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between his hypertension and service.  Moreover, as will be discussed in greater detail below, because the Secretary has determined that there is no association between hypertension and exposure to herbicides in the Republic of Vietnam, service connection for hypertension as a result of herbicide exposure is not warranted.

Moreover, as previously discussed, although the Veteran was provided with a VCAA notification letter advising him of the evidence needed in order to substantiate his claims, he failed to submit any medical evidence showing a current diagnosis of a right arm disorder or suggesting a nexus between his current hypertension and service.  As such, the evidence of record is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide a veteran with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. 
§ 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d), and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  

Further, as noted the Veteran was afforded a Board hearing in April 2012.  In this regard, the Board observes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).

Accordingly, the Board finds that VA has fully complied with the notice and assistance requirements of the VCAA and its regulations.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Applicable laws and regulations.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A.  Entitlement to an initial compensable evaluation for residuals of laceration scar over right eye.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

The Veteran's service-connected residuals of laceration scar over right eye are currently rated as noncompensable under DC 6079-7800.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2012).

The Board notes that the regulations for the rating of eye disabilities were amended during the pendency of this appeal.  However, the new rating criteria are applicable to applications for benefits received by VA on or after December 10, 2008.  Here, however, as the Veteran's claim was received in December 2007, the new rating criteria are not for application.  See Notice, 73 Fed. Reg. 66543, 66544 (November 10, 2008).

Under the old criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from non-compensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a, Table V.

Under DC 6079, a compensable evaluation based on visual acuity cannot be assigned unless there is evidence of at least 20/50 vision in one eye and 20/40 vision in the other eye.  DC 6079 (2007).

Where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  See Villano v. Brown, 10 Vet. App. 248 (1997); see also 38 C.F.R. § 4.14 (2012).  However, compensation is payable for a combination of blindness in one eye due to service-connected disability and blindness in the other eye due to nonservice-connected disability as if both disabilities were service-connected, provided the nonservice-connected disability is not due to the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a) (2012).

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. 
§ 4.75

Eye impairment is otherwise rated on the basis of impairment of central visual acuity.  As noted, DCs 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  A non-compensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40. See 38 C.F.R. § 4.84a, (2007). 

Higher ratings are available for impairment of central visual acuity of greater severity.  See 38 C.F.R. § 4.84a, DCs 6061-6079 (2007).  

The Board also notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).
In this case, as noted above, the Veteran filed his claim for service connection in December 2007.  Service connection was granted by means of an August 2008 rating decision, which assigned a noncompensable evaluation.  These actions occurred prior to the amendment to the rating criteria, and neither the Veteran, nor his representative has requested a review under the new criteria.  As such, the Veteran's claim will be reviewed under the criteria in effect prior to October 23, 2008. 

Under the criteria in effect when he filed his claim, DC 7800 provided ratings for disfigurement of the head, face, or neck.  Note (1) to DC 7800 provided that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, were:  
* Scar is 5 or more inches (13 or more cm.) in length.
* Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
* Surface contour of scar is elevated or depressed on palpation.
* Scar is adherent to underlying tissue.
* Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
* Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
* Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
* Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

DC 7800 further provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent disabling.  38 C.F.R. § 4.118.

Note (2) to DC 7800 provided that tissue loss of the auricle was to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provided that unretouched color photographs were to be taken into consideration when rating under these criteria.  Id.

Reviewing the evidence of record, the Board finds that the Veteran is not entitled to a compensable evaluation under either the applicable pre-2008 rating criteria as he does not have at least one characteristic of disfigurement.  Significantly, during the July 2008 VA examination, the examiner noted that there were two healed surgical scars, one of the lateral aspect of the orbit involving the upper lid and extending to the outer canthus.  This scar measured approximately 3.2 cm x 0.5 cm.  The second, smaller scar on the right lateral aspect of the nose measured 0.5 cm in diameter.  There was normal skin texture without pigmentation, contracture, adherence to underlying tissues, atrophy, ulceration, breakdown of skin, elevation or depression of the surface, underlying soft tissue damage, induration or inflexibility of the skin near the scar, pain or limitation of motion, or disfigurement.  As noted above, under Note (1), a scar must be 13 cm in length and be 0.6 cm in width to be considered a characteristic of disfigurement; neither of the Veteran's scars meets these measurements.  Moreover, neither scar was adherent to the underlying tissue, the skin was not hypo- or hyper-pigmented in an area exceeding 6 square inches, the skin texture was not abnormal in an area exceeding 6 square inches, underlying soft tissue was not missing in an area exceeding 6 square inches, and the skin was not indurated and inflexible in an area exceeding 6 square inches.

In addition, the examination report revealed no findings that the scars caused objective loss of visual acuity.  Although, during the Board hearing, the Veteran reported that the skin over his eye "pulled" when he looked to his extreme right, he did not report any pain.  Moreover, while he now reports that he experiences "black spots" in his right eye field of vision, as noted above, that issue has been referred to the AOJ.

In sum, given the findings of record, the Board finds that the criteria for a compensable disability rating for the service-connected residuals of laceration scar over right eye are not met.  

In addition to the medical evidence, the Board has also considered the Veteran's statement and testimony concerning his scar disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In denying the Veteran's claim for a higher rating, the Board has also considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.
  
In this case, the Board concludes that the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The diagnostic codes used herein to evaluate this disability consider the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  

Moreover, there is no evidence that the Veteran has undergone repeated hospitalizations or multiple surgical procedures for his service-connected scars during the period on appeal.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Additionally, the evidence does not establish that his disability markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Staged ratings are not applicable.  See Hart v. Mansfield, supra.

B.  Entitlement to an initial evaluation in excess of 10 percent for fracture at the distal head of the right fifth metacarpal (dominant).

The Veteran claims he cannot straighten out his fifth (little) finger on his right hand and that it his painful and tingles when immersed in warm water.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2012).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2012).
  
The Court has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206. The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under DC 5003. 

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a,  Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.

The Veteran's fracture at the distal head of the right fifth metacarpal (dominant) has been rated at 10 percent disabling under 38 C.F.R. § 4.71a, DC 5230.  The Board notes that Diagnostic Code 5230, pertaining to limitation of motion of the ring or little finger, provides for a maximum noncompensable evaluation for both the major and minor hand.  See 38 C.F.R. § 4.71a, DC 5230.  Generally, a compensable rating for a disability of the little finger requires amputation.   See 38 C.F.R. § 4.71a, DC 5156 (2012).  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand.  See Note following Diagnostic Code 5227. 

The Veteran was afforded a VA hand examination in July 2008, at which time, the examiner noted minimal depression of the head of the fifth metacarpal.  There was also mild deformity due to lack of complete extension of the fifth digit.  With the exception of the fifth digit, the range of motion of all digits, including the thumb, was normal and without painful limitation of motion.  Fifth digit normal extension and flexion was present at the distal interphalangeal (DIP) joint without painful motion.  The interphalangeal joint range of motion was from 90 to 155 degrees with pain at 155 degrees.  Sensorimotor systems were intact and grip and grasp were normal.  The Veteran also exhibited normal range of motion of the right wrist.  There was no impairment of the ulnar, radial or median nerves.  Good strength and dexterity were observed, as he was able to touch his thumb to his fingers and his fingers to his palm.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-up.  There were no incapacitating episodes or radiation of pain, no neurological findings and no effect on the Veteran's activities of daily living.  The diagnosis was healed fracture of the distal head of the right firth metacarpal with mild fibrous contracture of the interphalangeal joint of the fifth finger.  An x-ray showed an old, healed fracture of the right fifth metacarpal.  

VA treatment reports of record show no treatment for the fifth finger during the course of this appeal.

Applying the pertinent legal criteria to the facts of this case, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of the current 10 percent rating for fracture at the distal head of the right fifth metacarpal (dominant).  In this respect, the Board again notes that, under DC 5230, the only rating available for limitation of motion of the little finger is a noncompensable evaluation.  Here, the Board has also considered the testimony of the Veteran during the hearing before the Board, in which he indicated that he was unable to straighten out his right ring finger, thereby suggesting that it was ankylosed.  However, under DC 5227, the maximum disability evaluation for favorable or unfavorable ankylosis of the little finger is zero percent.   

In this case, however, the Board has considered 38 C.F.R. § 4.59, which, as noted above, states that painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  In this case, the minimum compensable rating for the little finger would be the current 10 percent rating under DC 5156, for amputation without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  See Note following DC 5227 ("[a]lso consider whether evaluation as amputation is warranted....").  The Board has also considered whether there is any additional limitation of motion of other digits or interference with the overall function of the hand, but, based on review of the examination report, has found none.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's fracture at the distal head of the right fifth metacarpal (dominant).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Here, however, because there is no objective evidence that the Veteran's right little finger disability has any effect on his other digits, hand or wrist, a higher rating under another diagnostic code is not warranted.

The Board has further considered whether a separate compensable evaluation was warranted based on any neurologic dysfunction of the finger or hand.  However, as noted during the VA examination, there was no neurological impairment, including no impairment of the ulnar, radial or median nerves.  Accordingly, a separate evaluation based on neurological dysfunction is not warranted.

The Board has considered whether there is any other basis for granting a higher rating, but has found none.  Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted more than the 10 percent rating currently assigned.  See Hart, 21 Vet.  App. at 505; Fenderson, 12 Vet. App. at 119.

As discussed above, while the Board has also considered the Veteran's lay statements regarding the severity of his fifth finger disability and finds them to be credible, the Board finds the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria to be the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi; Thun v. Peake, supra.

In this case, however, there is no credible evidence that the Veteran's right fifth metacarpal disability presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Further, the current 10 percent rating contemplates the pain that is often to be anticipated following a healed fracture.  Finally, there is no evidence that the Veteran's has caused marked interference with employment or frequent periods of hospitalization.  Accordingly, referral of this claim for extraschedular consideration is not indicated.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  As such, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski; Ortiz v. Principi, supra.

 C.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    
Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Additionally, service connection for certain chronic diseases, such as hypertension and arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran contends that his current hypertension did not actually begin during active service, but is the result of some incident of service, including herbicide exposure.

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  Note (1) to Diagnostic Code 7107 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm Hg for systolic blood pressure and 90 mm Hg for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 801 (28th ed. 1994).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2012).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).

These disease include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996).  The Secretary has further stated that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for numerous specified diseases, including hypertension.  See Notice,
77 Fed. Reg. 47924-47928 (Aug. 10, 2012).  

Notwithstanding the foregoing discussion regarding presumptive service connection, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 2000).  Thus, under Combee, presumption based on herbicide exposure is not the only method for establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As an initial matter, the Board observes that the Veteran's service treatment reports are void of complaints of symptomatology suggestive of, treatment for, or a diagnosis of hypertension.  During his May 1963 induction examination, his blood pressure reading was 122/72.  Similarly, during his November 1966 separation examination, his blood pressure reading was 132/70.  

The first available post-service treatment reports of record are VA Medical Center ("VAMC") treatment notes, dated February 2005, which show that the Veteran was assessed as having hypertension.  A subsequent treatment record, dated August 2008, shows his essential hypertension was not under control, as the blood pressure reading was 170/80.  Despite the fact that the Veteran has been shown to have a history of hypertension, there is no competent or probative evidence associating this disease with military service, to include herbicide exposure.

Based on a review of the complete evidence of record, the Board concludes that the evidence is against the Veteran's claim of entitlement to service connection for hypertension on a direct basis.  As noted above, although the evidence shows that the Veteran currently suffers from the disease, there is no probative evidence that supports a claim that the disease manifested during active duty service or that the current condition is in any way related to any aspect of service.  Similarly, because there is no probative evidence to show that the Veteran was diagnosed with hypertension to a compensable degree within one year of separating from service, service connection for hypertension on a presumptive basis is also not for application.  Moreover, as noted above, because hypertension is not one of the presumptive diseases associated with herbicide exposure in the Republic of Vietnam and there is no competent evidence linking it to Agent Orange exposure, service connection as secondary to herbicide exposure is not for application.

In this regard, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the Veteran was not diagnosed with hypertension until more than 35 years after active military service.  The amount of time that passed between service and the first symptoms or treatment of record is evidence that weighs against the Veteran's claim on both a direct and presumptive basis.

In addition to the medical evidence, the Board has considered the Veteran's testimony concerning the etiology of his disease.  In this regard, the Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to him through his senses, there is no evidence that he has medical knowledge or training that would permit him either to diagnose, or determine the etiology of his current hypertension.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, supra.  As such, although the Board acknowledges the Veteran's belief that his current disease is the result of military service, his statements and testimony in this regard are not deemed competent.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension on a direct, presumptive and secondary basis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi; Gilbert v. Derwinski, supra.


D.  Entitlement to service connection for a right arm disorder.

The Veteran contends that his current lumbosacral spine disorder is the result of an injury sustained when a motor vehicle he was driving during service overturned into a ditch.  

Review of the service treatment records shows no evidence of a right arm disorder either during his May 1963 enlistment examination or during his November 1966 separation examination.  There is also no evidence that he complained of, or was treated for a right arm injury in service.

Post-service VA treatment records fail to demonstrate evidence of a current right arm disorder, including no evidence that he was diagnosed with arthritis within one year of separation from service.

Having reviewed the complete record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right arm disorder.  As previously discussed, in order to establish direct service connection, there must be competent medical evidence of a current disability or signs or symptoms of such, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran was diagnosed with a right arm disorder during service, has a current diagnosis, or was ever diagnosed with the condition at any time during the pendency of this appeal.  

In addition to the medical evidence, the Board has also considered the Veteran's personal assertions that he has a right arm disorder.  Despite the absence of complaints or findings in service, the Board recognizes that the Veteran is competent to report experiencing pain, and there is no reason to doubt his credibility in that regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006) (holding that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time).  Thus, his lay reports are entitled to some probative weight.

However, even where a veteran asserts that he has had continuous symptoms since service since service, the Court has held that generally medical evidence is ultimately required to establish "a nexus between the continuous symptomatology and the current claimed condition...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  This is particularly so where the claimed disorder is not amenable to lay observation or where establishing such a medical nexus requires specialized training or knowledge.  In this case, however, the Veteran has not claimed continuous symptomatology, but rather intermittent symptoms.  Moreover, as a lay person, the Veteran is not competent to offer a medical opinion linking intermittent symptoms to an injury that he has claimed occurred nearly half a century ago.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)). 

Accordingly, while the Board sympathizes with the Veteran's belief that he has a right arm disorder related to some incident of service, the Board concludes that the probative evidence of record is against the Veteran's claim.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


E.  Entitlement to service connection for PTSD.

The Veteran contends that he has PTSD as a result of several incidences during combat service in Vietnam, including being in fear for his life due to enemy forces and losing several friends in combat.  

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the occurrence of the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a veteran's service.

The American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV") provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others," and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response, but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, supra. 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

However, the provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.

In this case, review of the Veteran's service personnel records shows that he served within the Republic of Vietnam during the Vietnam Era and in June 1964 was authorized to wear the Armed Forces Expeditionary Medal and Ribbon for duty performed in the Republic of Vietnam; in December 1966 he was authorized to wear a bronze star in lieu of a Navy Commendation Ribbon for services while in support of combat operations in Southeast Asia.  As there is no evidence to the contrary, the Board thus concedes that his claimed in-service combat area stressors are presumed to have occurred.  See 38 U.S.C.A. § 1154(a). 

As stated above, however, in order to establish service connection for PTSD, a veteran must have a current diagnosis of PTSD directly related to his in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  The Board will therefore turn to the issue of whether the Veteran has a current diagnosis of PTSD as a result of his in-service stressors.

In this respect, the Board notes that, in December 2010, the Veteran was afforded a VA PTSD examination.  At that time, he reported being in fear for his life due to the activities of enemy forces nearby.  He also reported his base having been bombarded by the Viet Cong and said there were friends he never saw again after that.  During the evaluation, the Veteran was adequately groomed and maintained appropriate eye contact.  Mood was described as "ok," and speech was of normal rate and rhythm.  The examiner noted, however, that because the Veteran's attitude toward the examiner was somewhat guarded, it was difficult to gather the relevant information, as she noted that the Veteran did not want to answer many questions.  Thought process was goal directed and content was within normal limits.  There was, however, evidence of psychosis.  The Veteran reported that his sleep was varied, and that he had difficulty initiating and maintaining sleep.  He also said he felt like something "jumps and grabs" him if he sleeps with his back toward the door, adding that he did not want to talk about things for fear of being labeled "crazy."  He also said he avoided war movies and conversations about Vietnam.  He further reported hypervigilance, checking his home frequently whenever he goes inside.  

Based on the examination and review of the claims folder, the VA examiner diagnosed the Veteran on Axis I with psychotic disorder, not otherwise specified ("NOS"), and alcohol dependence.  On Axis IV (the cause of the condition(s)), she noted his mother's recent death.  She said that while he met the stressor criterion based on the mortar and rocket attacks in Vietnam, as well as his fear of hostile military or terrorist activity, and also presented with nightmares, sleep problems and avoidance of war discussion, he did not present with other symptoms associated with PTSD.  Accordingly, the examiner concluded that the Veteran did not meet the criteria for the disorder.  Instead, she found that he met the criteria for psychotic disorder, NOS, manifested by hearing voices, noises and feeling as if something grabs him in the night.  She said that he also met the criteria for depressive disorder, NOS, manifested by depressed mood, sleep problems, anhedonia, less interest in activities, variable appetite and low energy.  She concluded that none of these symptoms were related to the Veteran's military stressor, but were more likely due to situational stressors, including his mother's death.

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The standard of proof to be applied in decisions on claims for veterans benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2012); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Court has stated that "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

In this respect, the Board notes that, in addition to the VA examination, also of record are VA outpatient psychiatric treatment records, showing that the Veteran has been receiving group and individual therapy for PTSD since at least March 2008, when a May 2008 psychiatry attending note indicates that he was seen at that time for symptoms of PTSD and alcohol abuse.  She further noted that he demonstrated symptoms of nightmares, anger, arousal, intrusive thoughts of wartime experiences, and was on medication for sleep.  A December 2008 treatment note with the same psychiatrist indicates that the Veteran was currently experiencing hypervigilance and irritability.  

An April 2008 treatment record with S.N., a VAMC social worker, shows that he was also reporting problems with sleep and ruminating a great deal about Vietnam.  He reported that he was "always thinking about stuff."

Also of record is a September 2010 letter from the Veteran's treating VA psychiatrist, M. L., who noted that he reported nightmares about his experiences in Vietnam, and demonstrated arousal symptoms, irritability, avoidance, and was estranged from his wife and children.  She also noted that he experienced intrusive thoughts and reexperiencing of events that reminded him of ambush.  She concluded that his PTSD disability was more likely than not related to service.  She subsequently sent a duplicate of this letter, dated April 2011.

Also in support of the Veteran's claim is a letter from the Veteran's Vet Center readjustment therapist, L. S.  He wrote that the Veteran had been attending the Chicago Heights Vet Center since July 2004, attending biweekly individual therapy and weekly group therapy for PTSD, extreme.  He noted that the Veteran's severe stressors as a result of his Vietnam combat included consistent flashbacks, hypervigilance, hyperarousal, explosive and unprovoked anger, anxiety, extreme/severe depressive episodes (suicidal and homicidal ideations), sleeplessness, and nightmares.  His Global Assessment Functioning (GAF) score for the past year was 35-40, indicative of extreme symptoms.  He concluded that the Veteran's prognosis was extremely poor and his PTSD symptomatology affected every aspect of his life.

When evaluating conflicting medical evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).

In this case, as noted above, the VA examiner did not find that the Veteran met the criteria for PTSD.  However, also as noted above, the Veteran has received a diagnosis and treatment for PTSD from multiple VA mental health care providers, including a VA psychiatrist and psychotherapist.  The letters from these VA providers expressly the Veteran's psychiatric symptoms and explained the basis for their diagnoses.  Accordingly, the Board considers the VA treatment records and letters from the Veteran's providers' diagnosis to be of some probative value.  See id.; see Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  Further, as to the VA compensation and pension examiner and the Veteran's providers reach opposite conclusions, the Board considers the evidence to be in relative equipoise regarding the presence of a PTSD diagnosis related to the in-service stressor.  Consequently, having resolved doubt in favor of the Veteran, the Board finds that the Veteran's claim of entitlement to service connection for PTSD has been established.  


ORDER

Entitlement to an initial compensable evaluation for residuals of laceration scar over right eye is denied.

Entitlement to an initial evaluation in excess of 10 percent for fracture at the distal head of the right fifth metacarpal (dominant) is denied.

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a right arm disorder is denied.

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran contends that he currently has a low back disability, which he says has been chronic ever since service.  After a thorough review of the evidence, the Board has determined that additional development is necessary prior to adjudication of this claim.  

The VCAA duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits in certain instances.  In determining whether a VA examination is required, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

In this case, although review of the VA's service treatment records shows no evidence of a back injury of back disorder, as noted above, in Buchanan v. Nicholson, 451 F.3d 1331 (2006), the Court held that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time).  Thus, his lay reports are entitled to some probative weight.  In addition, review of the claims folder shows that the Veteran has a diagnosis of low back pain, with a diagnosis code of ICD-9-CM 724.2.  While it is unclear exactly what the Veteran's low back condition is, the treatment reports definitely show the existence of low back symptomatology.  

In this respect, the Board observes that, although there is no medical evidence confirming that the Veteran's claimed disorder was incurred during, or is otherwise related to, service, the Federal Circuit has held that, medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan, that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

In this case, during his Board hearing, the Veteran reported that he had undergone surgery on a disc in his low back more than 10 years ago; he added that, although he had attempted to obtain the hospital records, he was told that they had been destroyed.  

In this case, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the [VA] Secretary to make a decision on the claim," see McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a VA examination with opinion is necessary to determine whether the Veteran's claimed low back disorder is the result of active duty service.

Finally, it appears that the most recent VA treatment reports of record are dated April 2008.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain updated treatment reports pertaining to the Veteran's claimed low back disorder.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's claimed low back disorder since April 2008.  and associate with the claims folder.  The RO/AMC should also send the Veteran an authorization and release form to allow it to obtain any private treatment records that may be associated with his claimed condition.  Any negative response must be noted in the claims folder.

2.  After completion of the aforementioned development, the RO/AMC should schedule the Veteran for an appropriate VA examination(s) to determine the etiology of his claimed low back disorder.  The claims folder must be provided to the examiner(s) in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of his claimed disorder, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  The examiner(s) should provide responses to the following:

(a)  Provide an opinion as to whether the Veteran currently has a diagnosable low back disorder.

(b) As to any current low back disorder diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is the result of, or is otherwise related to the Veteran's active duty service.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


							(Continued On Next Page)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


